Title: From John Adams to Caesar Augustus Rodney, 26 September 1818
From: Adams, John
To: Rodney, Caesar Augustus



Dear Sir
Quincy Sept. 26 1818

I thank you for Permission to publish your former Letter.
In that Letter you allude to original Letters from Mr Otis which you have Seen, and which do him honour.
I dare not ask for those Original Letters, because If I possessed them myself, I would not part with them.
But if you will favour me with Copies you will greatly oblige me.  I would hesitate at no Price for them.
I can never recollect the Character and History of Mr Otis, without a tenderness of Sentiment, that all my Stoical Phylosphy cannot conquer. One must have lived with him to have known him.
I wish, Sir, that I lived near you and that I could converse with you every day. You have lately travelled in the Country the most interesting as far as I know, in the World. I gaze with Awe and reverence on South America. And I have gazed for forty years. That all America will be torn from the Domination of Europe I have never doubted: but what will be the Effects and Consequences? Aye! theres the Rub. My Maxim is all Such Cases of incomprehensible difficulty, has always been “Stand Still and See, the Salvation of the Lord.”!
A free Government in South America would produce Revolutions in Religion and Government over the whole Globe: But what an hundred Despotisms would produce who can foresee? I am Sir your much obliged Friend
John Adams